Citation Nr: 0621435	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability prior to September 14, 2005.

3.  Entitlement to a combined rating for left knee disability 
in excess of 20 percent from September 14, 2005.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to August 1960.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from May 1998 and 
August 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
August 2001 decision granted service connection for left knee 
disability, rated 10 percent, effective December 8 1999, the 
date of the claim seeking service connection.  The veteran 
testified at a Travel Board hearing before the undersigned in 
March 2004; a transcript of the hearing is of record.  In 
July 2004 the Board remanded the case for further 
development.  In January 2006, the RO granted a separate 10 
percent rating based on instability effective September 14, 
2005.   

In August 2003 the veteran filed a claim seeking service 
connection for a back disorder, as secondary to his service-
connected left knee disability.  In the July 2004 remand that 
matter was referred to the RO for appropriate action.  As no 
action has yet been taken in this matter, it is again 
referred to the RO for appropriate action.    

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a left foot injury is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action is required on 
his part.


FINDINGS OF FACT

1.  Prior to September 14, 2005, the veteran's left knee 
disability was manifested by arthritis with painful motion; 
instability and/or compensable limitation of flexion or 
extension were not shown.
2.  From September 14, 2005, the veteran's left knee 
disability has been manifested by no more than mild 
instability, extension limited to 15 degrees, and flexion 
limited to a less than compensable degree.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee disability prior to September 14, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 
(2005).   

2.  A combined rating of 30 percent is warranted for the left 
knee disability from September 14, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Codes 5257, 5260, 5261 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2003 
letter from the RO explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
obtaining, and the evidence he was responsible for providing.  
A subsequent April 2005 letter advised the veteran to submit 
any evidence in his possession pertaining to the claims.  
While the veteran was not provided notice regarding 
disability ratings and effective dates prior to the rating on 
appeal, the purpose of this notice was fulfilled when service 
connection was granted and an initial rating was assigned; 
thus, any technical notice deficiency (including in timing) 
was not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Supplemental statements 
of the case in August 2001, March 2004, and January 2006 
provided the veteran notice of the criteria for rating knee 
disability and readjudicated the claims.  The veteran has had 
ample opportunity to respond; he does not allege any 
deficiency in notice.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was provided VA orthopedic 
evaluations.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  

II.   Factual Background

On VA examination in September 2000 the pertinent diagnosis 
was degenerative joint disease of the left knee.  The veteran 
reported medial left knee pain, weakness and buckling and a 
progressive worsening of pain over the five years prior.  The 
pain was worse when the knee was flexed and he was unable to 
walk for a prolonged time or to climb or descend stairs.  He 
used a cane and a brace and had also used orthopedic shoes 
and inserts.  There was no subluxation or inflammatory 
arthritis.  On physical examination range of motion was 0 to 
140 degrees; there was medial joint line tenderness, swelling 
and crepitus.  There was no midline instability, no 
anterior/posterior instability and no Lachman's or McMurray's 
signs.  It was noted that a 1996 left knee X-ray showed 
suprapatellar effusion.  The examiner recommended that a 
total knee replacement in the near future.  

On VA examination in November 2003 the pertinent diagnosis 
was left knee osteoarthritis.  The veteran reported pain, 
stiffness, swelling and intermittent giving way, and used a 
cane and an elastic knee brace at times.  On physical 
examination range of motion was 0 to 120 degrees and the left 
knee was painful with full flexion and repetitive movements 
and also showed a lack of endurance.  There was tenderness 
medially; stability was found to be within normal limits.  X-
rays of the left knee showed osteoarthritis and joint 
effusion.

At the  March 2004 hearing the veteran testified that his 
left knee gave out all the time, and was continuously painful 
and would sometimes interfere with his sleep.  He often had 
to stop and rest while walking, and if he walked for any long 
period of time the knee would start to swell.  If he dropped 
something on the ground, he could not squat to pick it up but 
would instead have to straighten out his leg in order to 
lower himself down.  He used his cane all the time and also 
wore a metal knee brace.  If he walked without the cane 
sometimes his knee would just go out from under him.  The 
knee gave out about 2 to 3 times per day, and he had problems 
going down stairs. The veteran's friend testified that it 
would take the veteran a long time to get out of the car and 
that he could not bend down like a normal person to pick 
something up.  Over the years the friend had seen a slow and 
steady deterioration of the veteran's left knee condition.  

On VA examination on September 14, 2005 the diagnosis was 
left knee osteoarthritis.  The veteran reported that he was 
able to ambulate with a cane up to one block.  On physical 
examination range of motion was limited to 120 degrees 
flexion and 15 degrees extension.  The examiner found that 
the knee was painful with the flexion to 120 degrees and with 
the last 15 degrees of extension.  Repetitive motion 
aggravated the pain on extension and there was no additional 
limitation of motion or functional impairment beyond the 
pain.  There was moderate edema, marked tenderness medially 
and guarding of movement on extension.  The veteran had a 
slow antalgic gait, with left lower extremity limp.  There 
was mild anterior instability.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A rating in excess of 10 percent prior to September 14, 2005

Prior to September 14, 2005 the veteran's left knee 
disability was rated 10 percent disabling under Code 5003 
(for osteoarthritis with painful motion).  Under Code 5003, 
degenerative arthritis is rated based on limitation of 
motion.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

The Codes applicable to limitation of motion of the knee 
include Code 5260 (limitation of flexion) and Code 5261 
(limitation of extension).   Under Code 5260, limitation of 
flexion is rated 30 percent when to 15 degrees; 20 percent 
when to 30 degrees; 10 percent, when to 45 degrees; and 0 
percent, when to 60 degrees.  Under Code 5261, limitation of 
extension is rated 50 percent, when to 45 degrees; 40 
percent, when to 30 degrees; 30 percent, when to 20 degrees; 
20 percent when to 15 degrees; 10 percent, when to 10 
degrees; and 0 percent, when to 5 degrees.  38 C.F.R. 
§ 4.71a.  
The evidence of record prior to September 14, 2005 shows 
flexion to at least 120 degrees and normal extension to 0 
degrees.  Consequently, a compensable rating is not warranted 
under either Code 5260 or 5261 and the veteran's schedular 
rating for limitation of motion of the knee prior to 
September 14, 2005 is limited to the 10 percent (maximum) 
awarded under Codes 5010, 5003 for arthritis of the knee with 
painful motion.

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  Under Code 5257 a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  Here, prior 
to September 14, 2005 there is no objective evidence of 
instability or subluxation of the left knee.  The September 
2000 VA examination showed no midline, instability, no 
anterior/posterior instability and negative Lachman and 
McMurray signs and the November 2003 VA examination showed 
stability "within normal limits".  The veteran did contend 
prior to September 14, 2005 of problems with his knee giving 
way but his contentions are not competent evidence of the 
actual severity of disability, which is a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently a separate rating for instability 
under Code 5257 was not warranted prior to September 14, 
2005.  

A combined rating in excess of 20 percent from September 14, 
2005

As was noted above, effective September 14, 2005, the veteran 
was assigned a separate 10 percent rating under Code 5257 for 
mild instability of the left knee.  This was based on the 
September 14, 2005 VA examination finding of mild anterior 
instability.  As there is no competent evidence of more than 
mild instability in the examination report or elsewhere in 
the record, a rating in excess of 10 percent under Code 5257 
is not warranted.  

However, the Board must also consider whether a rating in 
excess of 10 percent is warranted for limitation of flexion 
and/or extension.  The September 14, 2005 examination found 
range of motion from 120 degrees flexion to 15 degrees 
extension.  Consequently, while a compensable is not 
warranted under Code 5260 (as flexion is not limited to 10 
degrees), a 20 percent rating is warranted under Code 5261 
for limitation of extension to 15 degrees.  A higher (30 
percent) rating is not warranted as it is not shown that 
extension is further limited to 20 degrees.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably the September 2005 VA examiner 
found that there was no additional limitation of motion or 
functional impairment beyond that caused by pain.  
Consequently, as the Board finds that the veteran's 
functional loss due to pain is adequately compensated by his 
now 30 percent combined rating; a higher rating on this basis 
is not warranted.  Likewise, as the knee is not shown to be 
ankylosed, consideration of a higher rating on that basis is 
not warranted. 


ORDER

A rating in excess of 10 percent for left knee disability 
prior to September 14, 2005 is denied.

A 30 percent combined rating for the left knee disability 
(based on 20 percent for limitation of extension under Code 
5261 and 10 percent for instability under Code 5257) is 
granted from September 14, 2005, subject to the regulations 
governing payment of monetary awards.        


REMAND

In the July 2004 Remand the Board instructed the RO to 
arrange for VA examinations of the veteran's left knee and 
left foot.  While an examination of the left knee was 
completed, there is no record of an examination of the 
veteran's left foot.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Given that those orders were not fully complied 
with, the Board must return the case to the RO to arrange a 
left foot examination.

Additionally, the veteran has not received a notice letter 
regarding ratings of left foot disability or the assignment 
of effective dates for awards.  (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As the claim is being remanded anyway, 
the RO will have the opportunity to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  In light of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the RO should 
provide the veteran appropriate notice as 
to the rating of foot disability and 
effective dates of awards.

2.  After securing identifying information 
and any necessary releases from the 
veteran, the RO should obtain complete 
records of VA and private treatment for 
left foot disability the veteran has 
received since January 2005.

3.  The RO should then arrange for a VA 
examination by an appropriate physician to 
ascertain the current severity of the 
veteran's service connected residuals of a 
left foot injury.  The veteran's claims 
folder must reviewed by the examiner in 
conjunction with the examination.  In 
particular the examiner should provide a 
specific description of any scars from the 
laceration injury in service and any 
disability that is associated with such 
scars.  This description should be 
sufficiently detailed enough to allow for 
rating under both the old and new criteria 
for rating scars (a copy of such criteria 
should also be provided to the examiner 
prior to the examination).  The examiner 
should describe any functional limitations 
resulting from the left foot injury 
residuals.  The examiner should explain 
the rationale for any opinion given.

4.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


